Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1, 9 and 10; recites the limitation "the determined number of retries".   There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends replacing the term with “the determined upper limit number of retries”
In regards to Claim 2; recites the limitation "the number of retries in a path", “the number of executed retries”, and “the number of retries having been executed”.   There is insufficient antecedent basis for this limitation in the claim.  The examiner recommends replacing “the” with “a” in the first instance of each of these listed limitations.  
NOTE: as the applicant’s representative admitted these claims are from a translation, the examiner implores the applicant to thoroughly review their claims before submitting an amendment for any other issues of clarity that may have arisen due to the translation.  
Allowable Subject Matter
Claims 1-10 would be allowable, assuming the 112 issues above are satisfactorily fixed via an amendment to the claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Kurasawa (US 2011/0197091) and Kai (US 2016/0073315).  Both of these prior art teach switching between paths for a logical unit (LUN) when a failure occurs after a set amount of time and/or unsuccessful retries has occurred.  However neither of these prior art teaches and/or makes obvious that an upper limit of retries can be determined based on the path interchange time, and that the SCSI driver can be set to use this determined upper limit of retries, such that SCSI driver is able to maximize the number of times it has tried to re-establish a connection before it is forced to fail over to another path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/Primary Examiner, Art Unit 2137